 1                                                                   HON. MARSHA J. PECHMAN

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   IN RE CEDAR SHAKE & SHINGLE
     ANTITRUST LITIGATION                                   NO. 2:19-cv-00288-MJP
10                                                         UNOPPOSED MOTION AND
     This Document Relates to:
     ALL CLASS ACTIONS                                     ORDER GRANTING LETTER
11                                                         ROGATORY RE: DOCUMENT
                                                           SUBPOENA TO INTERTEK
12                                                         TESTING SERVICES, NA LTD.
13                                                         NOTE ON MOTION CALENDAR:
                                                           December 31, 2019
14

15                                  I.     UNOPPOSED MOTION

16          Pursuant to Federal Rule of Civil Procedure 28(b)(3) and 28 U.S.C. § 1781(b)(2), Class

17   Plaintiffs move this Court for an Order issuing the attached Letter Rogatory to the appropriate

18   authorities in British Columbia, Canada for documents from Intertek Testing Services, NA Ltd.

19   (“Intertek”), the third-party inspector with which Defendant Cedar Shake and Shingle Bureau

20   (“CSSB”) has an inspection services agreement. Class Plaintiffs seek documents as described

21   in the attached Exhibit A.

22          Courts have the inherent authority to issue Letters Rogatory and Letters of Request to

23   Foreign nations, and may request that a foreign nation order a witness to provide testimony that




     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 1
 1   will aid in the resolution of a matter pending in the United States. See United States v. Reagan,

 2   453 F.2d 165, 172 (6th Cir. 1971); United States v. Staples, 256 F.2d 290, 292 (9th Cir. 1958).

 3   In addition, federal statutes provide for the issuance of Letters Rogatory by a federal court.

 4   Under Federal Rule of Civil Procedure 28(b)(1), a deposition may be taken in a foreign country

 5   pursuant to the issuance of a Letter Rogatory. Under 28 U.S.C. § 1781(b)(2), a tribunal in the

 6   United States may directly transmit a Letter Rogatory or request to a foreign or international

 7   tribunal. The British Columbia Evidence Act also provides that a court outside of Canada may

 8   serve Letters Rogatory upon a Canadian court. See British Columbia Evidence Act, R.S.B.C.

 9   1996, C. 124 § 53.

10          On applications for the issuance of Letters Rogatory, the Court will not ordinarily weigh

11   the evidence to be elicited, nor will the Court determine whether the witnesses will be able to

12   provide the anticipated testimony. B&L Drilling Electronics v. Totco, 87 F.R.D. 543, 545

13   (W.D. Okla. 1978). Rather, “good reason” must be shown for denying the issuance of a Letter

14   Rogatory. Zassenhaus v. Evening Star Newspaper Co., 404 F.2d 1361, 1364 (D.C. Cir. 1968).

15          Here, Class Plaintiffs have been informed by Intertek that it will produce documents as

16   sought in the attached Exhibit A only in response to a filed court Order. Thus, it is necessary to

17   compel production of documents through a Letter Rogatory.

18          Class Plaintiffs seek documents from Defendant CSSB’s sole inspection entity to

19   provide further evidence to prove the allegations in their Second Amended Complaints. For

20   example, Class Plaintiffs allege that Defendants have (and have wielded) the power to prevent

21   the sale of cedar shakes and shingles (“CSS”) made by CSSB member (“Member”) mills by

22   “red tagging” product—preventing its sale—until the product is re-graded or re-inspected by

23   CSSB’s auditor, Clay Walker, or Intertek acting under Clay Walker’s supervision. See, e.g.,




     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 2
 1   Direct Purchaser Pls.’ Second Am. Class Action Compl. (“DPP SAC”), ECF No. 53 ¶ 182.

 2   Class Plaintiffs thus seek documents related to, among other things, Intertek’s role as the

 3   inspection agency for CSSB Members and any documents related to Intertek’s “decision to ‘red

 4   tag’ any CSSB Member.” See Ex. A. They also seek documents in Intertek’s possession,

 5   custody, or control relating to “the probation, potential probation, termination or potential

 6   termination of a CSSB Member or Members from CSSB,” and the “competitive conditions” for

 7   CSS. Id. Class Plaintiffs have volunteered to pay reasonable fees and judicial costs associated

 8   with the requested production of records. The Court does not adopt these allegations as findings

 9   of fact or law.

10           Defendants do not oppose the issuance of a Letter Rogatory compelling the documents

11   identified in Exhibit A to the attached Letter Rogatory. Defendants’ non-opposition is made

12   without prejudice to its right to oppose the introduction of any documents or information

13   obtained from Intertek based on any objection allowed by the Federal Rules of Civil Procedure

14   or other applicable law. Defendants expressly reserve all evidentiary and trial objections.

15   Defendants further reserve the right to obtain from Class Plaintiffs copies of all documents

16   obtained from Intertek pursuant to the Letter Rogatory. Finally, Defendants contend that

17   CSSB’s agreement with Intertek does not prohibit Intertek from providing inspection services

18   to manufacturers of CSS that are not Members of CSSB.

19    Christopher J. Cormier                              By:s/ Kim D. Stephens
      BURNS CHAREST LLP                                      Kim D. Stephens, WSBA #11984
20    5290 Denver Tech Center Pkway, #150                    Kaleigh N. Powell, WSBA #52684
      Greenwood Village, CO 80111                            Jason T. Dennett, WSBA #30686
21    Telephone: (720) 630-2092                              Chase C. Alvord, WSBA #26080
      Email: ccormier@burnscharest.com                    TOUSLEY BRAIN STEPHENS PLLC
22                                                        1700 Seventh Avenue, Suite 2200
                                                          Seattle, WA 98101
23                                                        Telephone: (206) 682-5600
                                                          Facsimile: (206) 682-2992



     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 3
 1   Warren T. Burns                             Email: kstephens@tousley.com
     Spencer M. Cox                                     jdennett@tousley.com
 2   William B. Thompson                                kpowell@tousley.com
     BURNS CHAREST LLP                                  calvord@tousley.com
 3   900 Jackson Street, Suite 500
     Dallas, TX 75202                            Paul Gallagher (admitted pro hac vice)
 4   Telephone: (469) 904-4550                   James J. Pizzirusso (admitted pro hac vice)
     Email: wburns@burnscharest.com              Nathaniel C. Giddings (admitted pro hac vice)
 5           scox@burnscharest.com               HAUSFELD LLP
             wthompson@burnscharest.com          1700 K. St., NW, Suite 650
 6                                               Washington, DC 20006
     Lydia A. Wright                             Telephone: 202-540-7200
 7   BURNS CHAREST LLP                           Facsimile: 202-540-7201
     365 Canal Street, Suite 1170                Email: pgallagher@hausfeld.com
 8   New Orleans, LA 70130                              jpizzirusso@hausfeld.com
     Telephone: (504) 799-2845                          ngiddings@hausfeld.com
 9   Email: lwright@burnscharest.com
                                                 Bonny Sweeney (admitted pro hac vice)
10   Keith Dubanevich                            Samantha Stein (admitted pro hac vice)
     Keil M. Mueller                             HAUSFELD LLP
11   Lydia Anderson-Dana                         600 Montgomery Street, Suite 3200
     STOLL BERNE                                 San Francisco, CA 94111
12   209 SW Oak Street, Suite 500                Telephone: 415-633-1908
     Portland, OR 97204                          Facsimile: 415-217-6813
13   Telephone: (503) 227-1600                   Email: bsweeney@hausfeld.com
     Email: kdubanevich@stollberne.com                  sstein@hausfeld.com
14          kmueller@stollberne.com
            landersondana@stollberne.com         Co-Lead Counsel for the Proposed Direct
15                                               Purchaser Class
     Co-Lead Counsel for the Proposed Reseller
16   Plaintiff Classes                           Larry D. Lahman (admitted pro hac vice)
                                                 Roger L. Ediger (admitted pro hac vice)
17   Gregory J. Hollon, WSBA #26311              MITCHELL DeCLERCK
     McNAUL EBEL NAWROT & HELGREN                202 West Broadway Avenue
18   PLLC                                        Enid, Oklahoma 73701
     600 University Street, Suite 2700           Tel.: 580-234-5144
19   Seattle, WA 98101                           Fax: 580-234-8890
     Telephone: (206) 467-1816                   Email: larry.lahman@sbcglobal.net
20   Facsimile: (206) 624-5128                           rle@mdpllc.com
     Email: ghollon@mcnaul.com
21
     Liaison Counsel for the Proposed Reseller
22   Plaintiff Classes

23




     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 4
 1    Mark Griffin, WSBA #1629
      Raymond J. Farrow, WSBA #31782
 2    Karin B. Swope, WSBA #24015
      KELLER ROHRBACK LLP
 3    1201 Third Avenue, Suite 3200
      Seattle, WA 98101
 4    Telephone: (206) 623-1900
      Facsimile: (206) 623-3384
 5    Email: mgriffin@kellerrohrback.com
              rfarrow@kellerrohrback.com
 6            kswope@kellerrohrback.com

 7    Brian D. Clark
      W. Joseph Bruckner
 8    Elizabeth R. Odette
      Arielle S. Wagner
 9    LOCKRIDGE GRINDAL NAUEN PLLP
      100 Washington Ave. S., Suite 2200
10    Minneapolis, MN 55401
      Telephone: (612) 339-6900
11    Facsimile: (612) 339-0981
      Email: wjbruckner@locklaw.com
12            erodette@locklaw.com
              bdclark@locklaw.com
13            aswagner@locklaw.com

14    Co-Lead Counsel for the Proposed End User
      Plaintiff Classes
15

16                                            II.     ORDER

17          Upon consideration of the pleadings, declarations, and orders filed to date in this case,

18   the Court finds and orders as follows:

19          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

20          The Court, having reviewed the submitted material and relevant authority, and upon

21   consideration of the pleadings, declarations, and orders filed to date in this case, and therefore

22   being fully informed, GRANTS Class Plaintiffs’ Unopposed Motion for Letter Rogatory Re:

23




     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 5
 1   Document Subpoena to Intertek Testing Services, NA Ltd., and will execute the Letter

 2   Rogatory without delay.

 3          IT IS SO ORDERED.

 4          DATED this _2nd_ day of _January_, 2020.

 5

 6                                              _____________________________________

 7

 8
                                         A
                                         Marsha J. Pechman
                                         United States Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 6
 1
                                    CERTIFICATE OF SERVICE
 2          I hereby certify that on January 2, 2020, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all

 4   parties registered on the CM/ECF system. All other parties (if any) shall be served in

     accordance with the Federal Rules of Civil Procedure.
 5
            DATED at Seattle, Washington, this 2nd day of January, 2020.
 6

 7                                                s/ Kim D. Stephens
                                                  Kim D. Stephens
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     UNOPPOSED MOTION AND ORDER GRANTING LETTER
     ROGATORY RE: DOCUMENT SUBPOENA TO INTERTEK TESTING
     SERVICES, NA LTD. (2:19-cv-00288-MJP) - 7
